UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6206



WILLIAM ALLEN LEGG,

                                           Petitioner - Appellant,

          versus


ARCHIE C. GEE; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-270-DKC)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg filed an untimely notice of appeal.      We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are “mandatory and jurisdictional.”   Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. See Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on February 6, 1998;*

Legg’s notice of appeal was filed on February 3, 1999, which is

beyond the thirty-day appeal period.     Legg’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his

appeal.   We therefore deny a certificate of appealability, deny

Legg’s motion for an injunction, and dismiss the appeal.    We dis-


     *
       Although the district court’s judgment or order is “stamped”
February 4, 1998, the district court’s records show that it was
entered on the docket sheet on February 6, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                       DISMISSED




                                3